PER CURIAM.
The trial court, in a criminal prosecution, excluded a prospective defense witness for violation of the rule of sequestration1 without complying with the procedures and principles laid down by the Supreme Court of Florida in Dumas v. State, 350 So.2d 464 (Fla.1977).2
Therefore, the conviction must be reversed, with directions to grant the appellant a new trial.
Reversed and remanded, with directions.

. The penalty for violation of the sequestration rule in criminal cases is different from that in civil cases, because of the constitutional right of an accused to present witnesses in his defense. (Sixth and Fourteenth Amendments to the United States Constitution.)


. It is noted that the trial court did not have the benefit of this opinion at the time he made his ruling.